649 P.2d 624 (1982)
58 Or.App. 607
STATE of Oregon, Respondent,
v.
Charlie Lee WALKER, Appellant.
No. 81-0435; CA A22887.
Court of Appeals of Oregon.
Argued and Submitted April 23, 1982.
Decided August 18, 1982.
*625 Stephen J. Williams, Deputy Public Defender, Salem, argued the cause for appellant. With him on the brief was Gary D. Babcock, Public Defender, Salem.
Thomas H. Denney, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Dave Frohnmayer, Atty. Gen., and William F. Gary, Sol. Gen., Salem.
Before GILLETTE, P.J., and WARDEN, and YOUNG, JJ.
PER CURIAM.
Defendant appeals his convictions for attempted murder and assault in the first degree, contending that the trial court erred in allowing a non-licensed Oregon State Hospital clinical psychologist to testify regarding defendant's mental state.
Whether or not a witness is qualified to express an expert opinion on a subject is a matter within the sound discretion of the trial court. State v. Bolger, 31 Or. App. 565, 567, 570 P.2d 1018 (1977). That discretion was not abused here. The trial court properly ruled that the psychologist's lack of a license went, at most, to the weight of his testimony, not to its admissibility.
Affirmed.